     Case 2:20-cv-03797-FMO-JC Document 138 Filed 11/14/20 Page 1 of 2 Page ID #:1947



1      JIMMY C. TAUS, ESQ. (200312)
       LAW OFFICES OF JIMMY C. TAUS, APC
2      1999 AVE. OF THE STARS, SUITE 1100
       LOS ANGELES, CALIFORNIA 90067
3      TELEPHONE (424) 246-8287
       FACSIMILE (310)861-1811
4      E-MAIL: jimmy@tauslaw.com

5      Attorney For Third Parties Joseph Ohayon & Heli Holdings

6

7

8
                                 UNITED STATES DISTRICT COURT
9

10                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11                                                         Case No. 2:20-cv-03797-FMO (JCx)
12
        FRANCIS J. RACIOPPI, JR.,
                                                            THIRD PARTIES JOSEPH OHAYON
13
                                                            AND HELI HOLDINGS, LLC’S,
14
                              Plaintiff,                    SUPPLEMENT TO JOINT STATUS
               vs.                                          REPORT
15      DMITRY BORISOVICH BOSOV, et al.
                                                             Judge: Hon. Jacqueline Chooljian
16
                              Defendants.                    Date: November 18, 2020
17                                                           Time: 1:30 p.m.
                                                             Crtrm.:        750 (Telephonic)
18
                                                            Trial Date: October 5, 2021
19

20     COMES NOW Third parties Joseph Ohayon and Heli Holdings, LLC, and submit the following
21     SUPPLEMENT TO JOINT STATUS REPORT.
22

23     Third Parties Joseph Ohayon and Heli Holdings, LLC, concur with all matters relevant to these
24
       parties in sections I and II of the Joint Status Report submitted by counsel for Plaintiff Francis J.
25
       Racioppi, Jr. and provides the following supplement to section III B of the Joint Status Report.
26
       ///
27

28
                                               1
             THIRD PARTIES JOSEPH OHAYON AND HELI HOLDINGS, LLC’S, SUPPLEMENT TO JOINT
                                          STATUS REPORT
     Case 2:20-cv-03797-FMO-JC Document 138 Filed 11/14/20 Page 2 of 2 Page ID #:1948



1         III.      Further Proceedings on Application
                    B. Heli Holdings, LLC’s and Joseph Ohayon’s Position
2

3                Joseph Ohayon and Heli Holdings, LLC believe that a further hearing as to any transfers

4      to Joseph Ohayon and/or Heli Holdings, LLC of assets subject to this Court’s initial Right to
5
       Attach Order have been accounted for and continue to be held in trust for the benefit of Plaintiff
6
       pursuant to the Right to Attach Order. As such, no further proceedings as they relate to these
7
       third parties are needed.
8

9
                                                     Respectfully submitted,
10
       DATE: November 14, 2020                       LAW OFFICES OF JIMMY C. TAUS, APC
11

12

13                                                   BY:_______/s/ Jimmy C. Taus_______________
                                                       Jimmy C. Taus, Esq., Attorney for
14                                                     Joseph Ohayon and Heli Holdings, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
           THIRD PARTIES JOSEPH OHAYON AND HELI HOLDINGS, LLC’S, SUPPLEMENT TO JOINT
                                        STATUS REPORT
